DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/29/21 and 04/07/22 are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown (US 2011/0309711 A1).
Regarding claim 1, Brown teaches a motor including a wound coil comprising: 
 a stator core (12), a cross-section of which has a ring shape (fig 1), extending in a longitudinal direction of the motor and including a plurality of teeth (14) inside the stator core (12), wherein the plurality of teeth (14) are spaced apart from each other in a circumferential direction of the stator core (12) and comprise a plurality of slots (16) respectively arranged between the plurality of teeth (14); 
a coil (18, fig 2), which extends through the plurality of slots (16) in a longitudinal direction of the stator core (12); and 
a coupling core (26, fig 3) including shoes (24) coupled to inner ends of the plurality of teeth (20), respectively, wherein the coupling core (26) is disposed inside to be integrally coupled the stator core (12, fig 3).

    PNG
    media_image1.png
    530
    537
    media_image1.png
    Greyscale

Regarding claim 3, Brown teaches each of the shoes (24) of the coupling core (26) extends from an inner end of a corresponding tooth (20) to an inside of a corresponding slot (fig 3).

Regarding claim 4, Brown teaches the shoes (24) extend in the longitudinal direction of the stator core (12) and are arranged in a circumferential direction of the coupling core (26, fig 3).
Regarding claim 5, Brown teaches each of the plurality of shoes (24) is connected to an adjacent shoe (24) in a partial region or an entire region of the adjacent shoe in the longitudinal direction of the stator core (fig 3).
Regarding claim 6, Brown teaches the coupling core (22, fig 4) includes a connector (32) configured to connect adjacent shoes (24) to each other in a circumferential direction of the coupling core (22), the connector (32) configured to be depressed radially inwards or outwards so as to have a thickness smaller than a thickness of the shoes (24, fig 4).
Regarding claim 7, Brown teaches the shoes (24) extend in the longitudinal direction of the stator core (12), and wherein the connector (32) is disposed in a partial region of a longitudinal boundary between adjacent shoes (24), among the plurality of shoes (24), and the adjacent shoes (24) are spaced apart from each other in the circumferential direction of the coupling core (22) in a remaining region of the longitudinal boundary (fig 4).
Regarding claim 8, Brown teaches each of the shoes (24) includes a coupling protrusion (30) extending towards a corresponding one of the plurality of teeth (20), and wherein each of the plurality of teeth (20) includes a coupling groove (fig 4) is depressed radially inwards such that the coupling protrusion extends through to be coupled to the respective coupling groove (fig 4).

Regarding claim 9, Brown teaches the coupling core (22) extends in the longitudinal direction of the stator core (12) and is coupled to the stator core (12) in a partial region of the stator core (12) in the longitudinal direction of the stator core (fig 4).
Regarding claim 10, Brown teaches the inner ends of the plurality of teeth (20) extend longer in a radially inward direction of the stator core (12) in a region of the stator core (12) in which the coupling core (22) is not coupled to the stator core (12) than in a remaining region of the stator core, in which the coupling core is coupled to the stator core (fig 4).
Regarding claim 11, Brown teaches the shoes (24) of the coupling core (22) are continuously arranged in a circumferential direction of the coupling core in a ring shape (fig 4).
Regarding claim 12, Brown teaches method comprising: 
preparing the stator core (12) including the plurality of teeth (20) and the plurality of slots (16) arranged between the plurality of teeth (20); 
continuously winding the coil (18) to fit into the plurality of slots (16) in the stator core (12); and 
integrally coupling the coupling core (22) in the stator core (12) by coupling the shoes (24) to the inner ends (29) of the plurality of teeth (20, fig 4).
Regarding claim 13, Brown teaches in the integral coupling of the coupling core (22), the coupling core is fitted into the stator core (12) in a state in which the stator core and the coupling core have different temperatures (para [0020]).
Regarding claim 14, Brown teaches each of the shoes (24) include a coupling protrusion (30), which protrudes toward a corresponding one of the plurality of teeth (20), and each of the plurality of teeth (20) includes a coupling groove (see fig 4), which is depressed radially inwards, and wherein, in the integral coupling of the coupling core (22), the coupling protrusions (30) of the shoes (24) are extended to be coupled to the coupling grooves, respectively, in a state in which the stator core is heated or the coupling core is cooled (para [0020]).
Regarding claim 15, Brown teaches in the continuously winding the coil (18) to fit into the plurality of slots (16), the continuously wound coil (18) is fitted into the plurality of slots (16) in a state in which the stator core is heated (para [019]-[0020]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Hatch et al. (US 2017/0317565 A1).
Regarding claim 2, Brown teaches the claimed invention as set forth in claim 1, except for the added limitation of a portion of the coil extends to an outside of the stator core in the longitudinal direction of the stator core and the coil extends through the stator core, such that the coil has a configuration of being bent at an outside of the stator core from one slot among the plurality of slots and extends into the same slot or an adjacent slot.
Hatch teaches a continuous radially inserted stator winding having a stator (105, fig 1a) with continuous, radially-inserted coils (125, 120) formed with insulation-preserving crowns wherein a portion of the coil (125, 120) extends to an outside of the stator core (105, fig 1D) in the longitudinal direction of the stator core (105) and the coil (125, 120) extends through the stator core (105), such that the coil (125, 120) has a configuration of being bent (215, fig 2A) at an outside of the stator core (105) from one slot (115) among the plurality of slots and extends into the same slot or an adjacent slot (fig 1A) to form a compact nesting arrangement so that reducing manufacturing time and cost (para [0032]).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Brown’s motor with a portion of the coil extends to an outside of the stator core in the longitudinal direction of the stator core and the coil extends through the stator core, such that the coil has a configuration of being bent at an outside of the stator core from one slot among the plurality of slots and extends into the same slot or an adjacent slot as taught by Hatch.  Doing so would form a compact nesting arrangement so that reducing manufacturing time and cost (para [0032]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Adaniya et al. ( US 20070290567 A1) teaches a stator of an electric motor includes teeth, coils each wound about one of the teeth, and a yoke. Each tooth includes a tooth main body and a tooth reinforcing portion, which is integrally molded with at least a part of the surface of the tooth main body. The tooth main portions are formed a powder magnetic core material. The tooth reinforcing portions have a higher mechanical strength than that of the tooth main bodies. The yoke has fitting openings each receiving one of the teeth. Each tooth is fitted to the corresponding fitting opening in such a manner that the tooth reinforcing portion contacts a wall surface that defines the fitting opening.
Li et al. (US 10110076 B2) teaches a single-phase brushless motor includes a stator and a rotor rotatable with respect to the stator. The rotor includes a number of permanent magnetic poles. The stator includes a stator core and a winding wound on the stator core. The stator core includes an outer annular portion, an inner annular portion, and connecting portions connecting the inner and outer annular portions. The winding is wound around the connecting portions. The rotor is received in the inner annular portion. The inner annular portion and the rotor form a substantially uniform air gap. A recess is formed in an inner surface of a part of the inner annular portion between each pair of adjacent connecting portions. A center of each recess deviates from a center line of symmetry of the corresponding pair of connecting portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834